Exhibit 99.5 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of USA Truck, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 25, 2014 SH CAPITAL PARTNERS, L.P. By: Stone House Capital Management, LLC General Partner By: /s/ Mark Cohen Name: Mark Cohen Title: Managing Member STONE HOUSE CAPITAL MANAGEMENT, LLC By: /s/ Mark Cohen Name: Mark Cohen Title: Managing Member /s/ Mark Cohen MARK COHEN
